Citation Nr: 0809252	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  94-44 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.	Entitlement to service connection for a back disability.

2.	What evaluation is warranted for bilateral hearing loss 
since May 21, 2004?

3.	What evaluation is warranted for bilateral tinnitus since 
May 21, 2004?


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to July 
1959.          

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal      from an August 1993 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Togus, Maine, which, in pertinent 
part, denied entitlement to service connection for a back 
disorder.  

The Board remanded the claim in June 1996, and October 1997.  
In a decision of February 2000, the Board denied the claim on 
its merits.  The veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In April 2001, the 
Court granted a motion for remand and vacated the Board's 
decision.  The Board's January 2002 and July 2003 remands 
followed. 

Following the issuance of a March 2006 Board decision denying 
entitlement to service connection for a back disorder, the 
veteran again appealed to the Court.  In August 2007, the 
Court granted a motion to vacate and remand this decision, 
and the case was returned to the Board for further 
consideration.  

While the above matter was pending, a June 2005 rating 
decision granted entitlement to service connection for 
bilateral hearing loss, and bilateral tinnitus.  The veteran 
has appealed the assigned initial evaluations for these 
disabilities.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999) (when a veteran appeals the initial rating for a 
disability, VA must consider the propriety of a "staged" 
rating based on changes in the degree of severity of it since 
the effective date of service connection).  

For the reasons indicated below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify                 the veteran 
if further action is required.


REMAND

In connection with the claim of entitlement to service 
connection for  a back disability, the veteran testified at a 
November 1999 videoconference hearing before a Veterans Law 
Judge (VLJ) of the Board.  The judge who conducted that 
proceeding has since retired from the Board.  In view of this 
fact, the Board's July 2003 remand notified the veteran and 
his attorney of the opportunity to request another hearing 
before the judge who would eventually decide this case.  See 
38 C.F.R. § 20.707 (2007).  While the RO did not directly 
confirm with the veteran and his attorney whether another 
hearing was sought, the record otherwise indicated an 
awareness of the remand directives and a request to proceed 
with readjudication of the claim at that time.             

In December 2007, following the Court's issuance of an August 
2007 order vacating and remanding the Board's most recent 
denial of the claim, the veteran's attorney filed a request 
for a hearing on the above matter.  The Board thereafter sent 
the veteran a January 2008 letter to clarify the specific 
type of hearing that he sought.  The appellant responded the 
next month that he wanted a hearing before a VLJ at the RO 
(i.e., a "Travel Board" hearing).  Consequently, a remand 
is required to schedule this hearing.  38 C.F.R. § 20.704. 

With reference to the claims of entitlement to an increased 
initial ratings for bilateral hearing loss and tinnitus, the 
veteran in an October 2006 VA Form 9 requested a Travel Board 
hearing.  Later that month he changed this request to a 
request for a hearing with a Decision Review Officer (DRO) at 
the RO prior to attending a Board hearing.  Therefore, the 
veteran should be scheduled for a DRO hearing on the issues 
of what initial ratings are warranted for tinnitus and 
hearing loss.  If the decision remains adverse following the 
DRO hearing the appellant must be given an opportunity to 
elect to appear before a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

1.	The RO should arrange for the veteran to 
be afforded   a Travel Board hearing 
before a VLJ visiting the RO in Togus, 
Maine with regard to the claim for 
entitlement to service connection for a 
back disorder.    

2.	The RO should arrange for the veteran to 
undergo a hearing before a Decision Review 
Officer at the RO pertaining to his claims 
of entitlement to higher initial ratings 
for bilateral hearing loss and tinnitus.  

3.	Thereafter, the RO should readjudicate 
the claims for higher initial ratings for 
bilateral hearing loss, and bilateral 
tinnitus.  If the benefits are not fully 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
RO should also clarify whether the 
appellant desires to address these issues 
at a travel board hearing to be held in 
Togus, Maine.  

4.	While this case is on remand, the RO 
should ensure that all necessary 
development or assistance under the 
Veterans Claims Assistance Act of 2000 
(VCAA) has been provided, to include an 
explanation as to the specific information 
or evidence needed to establish an 
increased disability rating as outlined in 
the Court's decision in Vazquez-Flores v. 
Peake, No. 05-355 (U.S. Vet. App Jan. 30, 
2008); as well as full notice as required 
by Dingess v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5100, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. § 
3.159 (2007).

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.         §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



